Citation Nr: 1746506	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-50 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for right knee disability (Osgood-Schlatters Disease with chondromalacia patella), currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for lumbosacral strain with sciatica, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  During the pendency of the claims, the Appeals Management Center (AMC) granted a separate 10 percent rating for lumbar radiculopathy of the right lower extremity effective from April 23, 2008.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

These matters were previously before the Board in August 2013 when the Board denied the Veteran's claim for an increased rating for lumbosacral strain with sciatica, and remanded the issue of the Veteran's right knee disability for another VA examination.  The August 2013 decision noted that the Veteran had failed to appear for a July 2010 Board hearing without good cause.  In May 2016, these matters were again before the Board and were remanded because, upon further review of the record, it appeared that the Veteran had requested that his July 2010 Board hearing be rescheduled due to a medical issue.  Subsequently, in a February 24, 2017 decision, the Board vacated its August 2013 denial of the Veteran's claim for entitlement to an increased rating for his back disability.  The issues were again before the Board in March 2017 when the Board once again remanded them for VA examinations and records.  



FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's right knee disability has been manifested by reports of pain, instability, and limitation of motion; objectively, he has had right knee flexion to at least 90 degrees, and full extension with no instability or recurrent subluxation. 

2.  As a result of the Veteran's right knee meniscectomy in 1999, the Veteran has symptoms of pain and decreased (noncompensable) range of motion.

3.  During the rating period on appeal, the Veteran's spine disability has been manifested by reports of pain and difficulty with activities such as walking, sitting, and standing; objectively, he has had flexion to at least 65 degrees, and a combined range of motion of at least 165 degrees with no neurological abnormalities of the left lower extremity, the bowel, or the bladder, and without right lower extremity neurological symptoms reflective of more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for the right knee have been met for symptomatic residuals of meniscectomy; otherwise, a rating in excess of 10 percent for right knee right knee disability (Osgood-Schlatters Disease with chondromalacia patella) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5256 - 5263 (2016).

2.  The criteria for a rating in excess of 10 percent for lumbosacral strain with sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5237 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Right Knee

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion). 38 C.F.R. § 4.71, Plate II.

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent.  Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under DC 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate and 30 percent when severe. See 38 C.F.R. § 4.71a, DC 5257.  The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law. 38 C.F.R. § 4.6.

In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 


Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, DCs 5235 - 5243, and are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25. 


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating the Right Knee Disability

The Veteran's rating for right knee disability (Osgood-Schlatters Disease with chondromalacia patella) is currently evaluated as 10 percent disabling under DC 5099-5257.  In April 2008, he filed a claim for an increased rating.

A March 2008 VA record, shortly prior to the rating period on appeal, reflects that the Veteran was having problems "reconciling the idea that he has to walk around on sore knees".  A May 2008 VA record reflects that the Veteran was wearing a knee brace and reported that he cannot do employment that requires extensive amounts of walking or standing.

An August 2008 VA examination reflects that the Veteran had had a right knee arthroscopy with partial meniscectomy in September 1999.  It was noted that the Veteran always wore a brace on his knees.  It was noted that he did not have constitutional signs or incapacitating episodes of arthritis.  He reported that he had a limitation of standing up to one hour and walking .25 miles.  He also reported deformity, giving way, instability, pain, stiffness, weakness, constant effusion, and weekly severe flare-ups.  Upon examination, the Veteran had 90 degrees of active motion with pain beginning at 90 degrees.  The examiner found that the Veteran had crepitus, effusion, tenderness, bony joint enlargement, painful motion, and guarding of movement.  The examiner found that the Veteran did not have instability or meniscus abnormality.  The Veteran had severe osteoarthritis involving all compartments of the knee.

An October 2009 VA orthopedic surgery note reflects that the Veteran had full flexion of the right knee and small effusion.  

A September 2013 VA examination reflects that the Veteran reported flare-ups of increased right knee pain and swelling that occur daily and are precipitated by weather changes, carrying any extra weight, navigating steps, prolonged weight bearing activity such as walking more than 1-2 blocks, and prolonged sitting with his right knee in a bent position.  The Veteran reported that he alleviates symptoms of a flare-up with pain medication and rest of the joint. 

The clinician opined that it is his opinion that "pain, weakness, and fatigability, but not incoordination, could significantly limit functional ability of the right knee during flare-ups, or when the joint is used repeatedly over a period of time. It is not possible to ascertain the number of degrees of baseline range of motion that are lost during a flare-up, as the veteran is not having one at the time of his exam. Repetitive range of motion testing during today's exam did not elicit a flare-up, and the veteran even noted with respect to his right knee, 'Today is a good day.'"

Upon examination, the Veteran had 90 degrees of right knee flexion with pain beginning at 80 degrees. He had no pain on extension and no limitation of extension.  Upon repetitive use testing, he again had 90 degrees of flexion and full extension. An examination of the spine, also notes that the Veteran had right active movement against full resistance on right knee extension.

His muscle strength was 4/5 for knee flexion and extension.  He did not have any instability on Lachman testing, Posterior Drawer testing, or Medial-lateral testing.  He did not have a history of recurrent patellar subluxation/dislocation.  Although the Veteran had had a meniscus (semilunar cartilage) condition, the surgery was in 1999; the residuals were chronic knee pain and swelling.  The examiner also noted as follows:

There is audible and palpable crepitus noted on range of motion testing of the right knee.  There are two faint punctate arthroscopic scars to the anterior  right knee that are superficial, nontender, nonadherent.  There is no appreciable joint laxity with applied varus, valgus,  and anterior/posterior drawer testing. There is no exam finding  that suggests chronic patellar subluxation.  . . .  .

The veteran wears a knee brace regularly for his right knee condition and also uses a cane when ambulating outside of the home to take weight off of his knees . . . . . 

The veteran is unemployed and last worked as an independent insurance agent out of his home-based office. He states that he hasn't worked in 6 months due to his newly diagnosed diabetes and chronic bilateral knee arthritis. The veteran has functional limitations based on his right knee  condition that prevent him from walking long distances or being on his feet for more than 10-15 minutes before needing to sit and rest.  He would be limited in working physical labor, but not be limited from working in his chosen field of insurance agent, as this is primarily a sedentary job.   

A July 2015 record reflects that the Veteran presented to the primary care clinic and reported that the previous week he had fallen getting out of his recliner when his right knee gave way.  It was noted that there was no history of previous falls.  It was noted that he had low back pain which was stable and had bilateral knee pain which was stable. 

The Veteran testified at the December 2016 Board hearing that his knee "just goes out by itself" causing him to fall and that he cannot predict the instability but that it is happening more and more often.  (See Board hearing transcript, pages 4 and 5.)

An April 2017 VA examination reflects that the Veteran reported that he stopped taking Vicodin for his knee pain three to four year earlier and currently lives with knee pain.  It was noted as follows:

He states that his knee pain causes him to avoid leaving his house unless he has to because he has to walk 4 blocks to get to where his car is parked. He states that he is currently trying to get a knee replacement for his knee pain because he feels like his knee pain has worsened to where it's more difficult to deal with on a regular basis.  . . . . He notes that he has constant knee pain which is worse with walking, stairs, and squatting.  He notes knee pain around the medial joint line. He notes popping, grinding, and cracking of the right knee. He states that sometimes his knee gives out on him and notes that he has fallen twice because it suddenly gave out on him while walking. The veteran notes that he also has significant peripheral vascular disease with claudication (unrelated to his knee or back conditions) that causes bilateral calf pain with walking. He notes that due to a combination of his knee pain and unrelated peripheral vascular disease with claudication that he has difficulty walking and is unable to walk more than 1-2 blocks before he has to stop and take a break. 

Upon examination in 2017, the Veteran's knee had a range of motion from 0 degrees to 110 degrees.  There was pain on flexion as well as with weight bearing.  There was also tenderness to palpation of the medial joint line.  There was no additional loss of range of motion after repetitive use.  The Board notes that the examiner noted that the Veteran had less movement than normal due to ankylosis, adhesions, etc; however, the Board finds that this is a typographically error as the evidence clearly indicates that the Veteran does not have ankylosis and the examiner, on the same report, notes that the Veteran does not have ankylosis. 

The 2017 examination also showed that the Veteran had right knee strength of 4/5 on both flexion and extension, and did not have muscle atrophy.  There was no history of recurrent subluxation, no history of recurrent effusion, and no history of lateral instability.  The Veteran had normal stability upon Lachman's test, Posterior drawer test, medial testing, and lateral testing.  The residual of his 1999 surgery was residual pain and decreased range of motion.

The examiner summarized the clinical findings as "active range of motion of the right knee is from 0 to 110 degrees. Passive range of motion of the right knee is from 0 to 115 degrees. Non weight-bearing range of motion of the right knee is from 0 to 110 degrees. Weight-bearing range of motion of the right knee is from 0 to 95 degrees."  There was no evidence of pain on passive range of motion testing or non-weight bearing.  Thus, the examination shows that the Veteran had an decrease of 5 to 15 degrees of motion when pain was found on range of motion testing.  The Veteran was noted to use a brace and cane on a regular basis. 

The 2017 VA examiner also found that "there is no objective evidence of instability on examination of the right knee".  The examiner stated that it was her medical opinion that "the veteran has functional limitations regarding his right knee condition that limit his ability to perform activities that require prolonged walking, stairs, or squatting."

The examiner also found that it would be purely speculation to give a retrospective opinion "regarding the range of motion of the veteran's bilateral knees in active motion, passive motion, weight-bearing, and non-weight bearing from his 2008 and 2013 VA examinations" as there was no feasible way for the examiner to determine such.

In deciding how to best evaluate the Veteran's right knee, the Board has considered all the possible applicable rating codes for the knee.

A rating under DC 5256 is not warranted because the evidence reflects that the Veteran does not have ankylosis and has not had it at any period on appeal.  

In determining, the Veteran's overall functioning, the Board has considered the factors espoused in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Veteran's reported symptoms, to include during flare-ups, the clinical records, and the VA examination reports.  The Board has also considered the evidence of pain on range of motion testing and during use.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id at 43; see 38 C.F.R. § 4.40.  The Veteran's pain has not been shown by competent credible evidence to cause a limitation of motion or other functional loss which would warrant a higher rating.  Even with consideration that the Veteran's pain begins at 90 degrees (2008) or at 80 degrees (2013), or, where pain was noted on range of motion testing (compared to ranges of motion without pain), that pain resulted in a 5 to 15 degree loss of range of motion (2017), he still had considerably more flexion than that required for a higher or separate evaluation under DC 5260 or 5261.  In this regard, the Board acknowledges the records (e.g. 2011 - 2013) which indicate that the Veteran is considering a knee replacement and he had pain.  In sum, a rating under DC 5260 is not warranted because the evidence reflects that the Veteran does not have flexion limited to 45 degrees or less or compensable limitation of extension, even with consideration of pain.  

A rating under DC 5261 is not warranted because the evidence reflects that the Veteran does not have limitation of extension to 10 degrees or more, and has no pain on extension. 

A rating under DC 5262 is not warranted because the evidence reflects that the Veteran does not have nonunion or malunion of the tibia and fibula or marked disability of the right knee.  Moreover, based on the evidence noted above, the Veteran's right knee does not equate with a moderate, or more severe disability such as to warrant a 20 percent disability under DC 5262.  In this regard, the Board has considered that the Veteran retains a significant range of motion of the knee.

A rating under DC 5263 is not warranted because the Veteran does not have genu recurvatum. 

A higher rating under DC 5257 is not warranted because the evidence reflects that the Veteran does not have moderate recurrent subluxation and lateral instability.  (In this regard, the Board notes that the Veteran's disability was rated under this code as it provided the Veteran with a compensable rating.  Although the Veteran has contended that he has instability and he wears a brace, the Board finds that the more probative evidence is against a finding of instability.  Although the Veteran may have subjectively reported instability, he does not have the medical training or experience to clinically diagnose lateral instability.  Although he is competent to report feeling what he believes may be instability, stability may be tested clinically.  Objective testing done at three separate VA examinations over a period of nine years, as noted above, was against a finding of instability.  In addition, there are no records which reflect instability upon diagnostic testing.  The diagnostic code does not specifically note that "objective" instability must be found; however, the Board gives greater probative weight to the clinical testing, which is performed by training clinicians, than the Veteran's lay statements.  The Board finds that the Veteran does not have moderate knee instability and a higher rating for such is not warranted. 

A rating under DC 5258 is not warranted because the Veteran has not had a dislocated semilunar cartilage with frequent periods of locking, pain, and effusion into the joint (effusion is not synonymous with effusion into the joint), during the rating period on appeal. 

A rating under DC 5259 is the most applicable rating code as it is specifically for symptomatic cartilage after removal.  The Veteran had a right knee meniscectomy in 1999.  This meniscectomy is still symptomatic, as the 2017 examiner noted symptoms of pain and decreased range of motion as a result of the surgery.  Accordingly, a separate 10 percent rating is warranted for symptomatic residuals of meniscectomy for the right knee. 

The Board has also considered that with regard to both the right knee and the back, the Veteran testified that he is "basically housebound" and does not go out unless he absolutely has to because he cannot walk. (See Board hearing transcript, page 9.)  However, the most accurate picture of the Veteran's symptoms due to his service-connected knee disability is that found upon clinical examination by trained clinicians, especially as the Veteran also has nonservice-connected claudication of the lower extremity.  The evidence is against a finding that the Veteran is housebound due to his knee symptoms and limitations.

Finally, the Board also notes that the Veteran's right knee scar has been found to nonpainful and is not of a size as to warrant a compensable rating.

In sum, a separate 10 percent rating for the right knee under DC 5259 is warranted; otherwise, a rating in excess of 10 percent for either knee aside from the 10 percent rating under 5099-5257 is not warranted.  

Rating Lumbosacral Strain with Sciatica

The Veteran's spine disability is currently evaluated as 10 percent disabling under DC 5237.  He is also in receipt of a separate rating for lumbar radiculopathy of the right lower extremity evaluated as 10 percent disability effective from April 23, 2008.  In April 2008 the Veteran filed for an increased rating.

In connection with his April 2008 claim for increase, the Veteran asserted that his back had worsened and that he had developed right-sided sciatica as a result of his back disability.  The Veteran specifically contended that he experiences "more problems when walking, sitting, standing, and moving" due to his back disability.

In May 2008, a VA physician noted that the Veteran had developed sciatica "mostly in the right lower extremity" and that the pain worsened after sitting for extended periods of time.  Although the treatment note reflects that the Veteran reported interference with his employment, those reports were made in reference to the effects of his knee disabilities.

An August 2008 VA examination for the spine reflects that the Veteran informed the examiner that he experienced back pain after sitting for more than 30 minutes as well as shooting pain down both legs, more so on the left.  The Veteran also reported some tingling of the feet, on the left side more than the right side as well as the following spinal symptoms: fatigue; decreased motion; stiffness; weakness; and spasms.  The Veteran indicated that he occasionally used a cane to walk during flare-ups, but was able to walk a quarter mile.  He reported that he takes medication but that he has a poor response to it.  He did not have bladder or bowel problems or erectile dysfunction.  

On physical examination, there was no spasm, atrophy, or guarding of the back muscles, but there was pain with motion, tenderness, and weakness. Motor examination revealed slightly decreased (4/5) hip flexion and extension on the left side as well as slightly decreased (4/5) flexion of the left knee, left ankle, and left great toe.  However, motor testing was normal on the right side and bilateral sensory and reflex testing also was normal.  The examination report reflects that the Veteran's posture was, at times, stooped, but the Veteran would reposition himself to alleviate pain in the hips.

The August 2008 VA examination report reflects that the Veteran had extension from 0 to 10 degrees with pain beginning at 10 degrees.  He had flexion from 0 to 90 degrees with pain beginning at 90 degrees.  He had right lateral flexion to 19 degrees (active), and left lateral flexion to 25 degrees (active) with pain beginning at those endpoints.  He had right lateral rotation to 15 degrees (active) and left lateral rotation to 20 degrees (active) with pain beginning at those endpoints.  Passive ranges of motion were greater. There was no additional loss of range of motion on repetitive use except with the extension which lessened from 10 degrees to 9 degrees.  

The examiner found that the Veteran would have significant effects on his usual occupation due to increased absenteeism.  He would also have poor social interactions, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the lower extremity, and pain. 

The Veteran informed the August 2008 examiner that he had lost approximately 36 weeks of work over the last 12 months due to impairment from both his knees and his back.  The examiner noted that the back disability resulted in increased absenteeism and thus had a severe effect on the Veteran's employment.

In November 2008, the Veteran's claims file was reviewed by another VA examiner for an opinion as to the diagnosed sciatica.  The reviewing physician referred to sciatica as resulting in pain, only, and noted that the claims file reflected that the sciatica was bilateral and was a result of the lumbar spine disability.

In a written statement filed with VA in December 2008, the Veteran indicated that "all" of his service-connected disabilities prevented him from sitting or standing for extended periods of time and that walking was especially painful due to his bilateral knee disabilities and his back.

In February 2009, the Veteran was afforded a peripheral nerve examination in connection with another claim (i.e. left foot trauma). The examiner noted the Veteran's complaints of tingling, burning, and numbness of the left foot, but the Veteran did not report any complaints as to his right foot.  After conducting sensory, motor, and reflex testing of the bilateral lower extremities, the examiner noted that the results were normal except for abnormal sensory and motor testing of the left lower extremity.  The examiner stated that the abnormal results were not attributable to any spinal cord disease or trauma to the nerve roots, but to traumatic injury of a sensory branch in the left lower extremity.  The examiner diagnosed status post traumatic left foot injury with resulting peripheral neuropathy of the left lower extremity.

In December 2009 correspondence to VA, the Veteran reported that his "sciatica in [his] back" was a continuous problem. 

The Veteran testified at the December 2016 Board hearing that his low back disability with sciatica has progressively become worse. (See Board hearing transcript, page 7), and that at times, he can hardly stand up without the use of an assistive device. With regard to radiating pain, he stated that in the last two or three years, he has tried to deal with pain management without the use of narcotics, but as a result he has continual pain every day. 

An April 2017 VA examination report reflects that upon in examination, the Veteran had active range of motion for the back as follows: forward flexion 0 to 65 degrees, extension 0 to 20 degrees, right lateral flexion 0 to 25 degrees, left lateral flexion 0 to 15 degrees, right lateral rotation 0 to 20 degrees, and left lateral rotation 0 to 20 degrees.  Passive range of motion for the back was as follows: forward flexion 0 to 70 degrees, extension 0 to 25 degrees, right lateral flexion 0 to 25 degrees, left lateral flexion 0 to 20 degrees, right lateral rotation 0 to 20 degrees, and left lateral rotation 0 to 20 degrees.  
 
There was no evidence of pain with weight bearing.  The pain during range of motion testing was noted to cause functional loss and that there was a "reduction of the normal excursion decreasing efficiency in performance of physical activities requiring full range of motion ."  The Veteran was found to have muscle spasm but it did not result in abnormal gait or abnormal spinal contour.  The examiner found that the Veteran had radiculopathy in the right lower extremity only.  It was noted to be constant mild pain, paresthesias and/or dysesthesias, and numbness.  The severity of radiculopathy was noted to be mild.  The Veteran did not have IVDS.

With regard to neurological symptoms, the examiner noted as follows: 

The veteran has three different types of neurological complaints in the lower extremities. He has right lower extremity radicular pain (sciatica) from the right buttock down the posterior thigh and stopping at the calf which is associated with constant pain, numbness, and tingling.  He also endorses diabetic neuropathy which causes numbness and tingling in his bilateral feet - plantar surfaces and toes.  Lastly, he sustained a cut on the dorsum of his left foot in 1991 with continuous numbness of the lateral aspect of the dorsum of the left foot and toes 4-5 of the left foot due to a left peroneal neuropathy.

The Board also notes that the clinical records are positive for claudication of the lower extremities due to peripheral vascular disease.  

As indicated above, range of motion testing performed over the course of the time-period under consideration has revealed some loss motion; however, there is no competent credible evidence of forward flexion that is limited to 60 degrees or less or combined thoracolumbar spine motion of 120 degrees or less, as required for the next higher rating (20 percent) under the rating criteria.  As noted above, range of motion testing performed at his August 2008 VA examination and revealed thoracolumbar flexion of 90 degrees.  Although repeated motion testing resulted in increased pain, it did not result in decreased flexion.  Testing in 2017 revealed forward flexion to 65 degrees, which still is greater than that which warrants a higher evaluation.  Moreover, the medical evidence of record does not reflect or suggest that the disability has been productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour or kyphosis, nor is there any objective evidence of any ankylosis of the spine.  While the Veteran has been noted to have an abnormal gait, it was not caused by muscle spasm or guarding.

As discussed above, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the rating criteria.  The overall level of disability demonstrated by the Veteran is not commensurate degree of motion loss required for at least the next higher, 20 percent rating, even with consideration of pain and fatigue.  Moreover, to the extent that the Veteran did report pain and fatigue, the VA examiner noted that the Veteran did not demonstrate any further loss of motion of flexion or function due to those symptoms on repetitive testing.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id at 43; see 38 C.F.R. § 4.40.
 
In view of the foregoing, even after taking the factors identified in sections 4.40 and 4.45 and DeLuca into consideration, the Board finds that a disability rating in excess of 10 percent may not be granted under the pertinent rating criteria.  

Pursuant to Note (1) of the General Rating Formula, the Board has considered whether any additional rating can be assigned for neurological manifestations of lumbar spine disability.  As noted above, the Veteran's lumbar spine disability is currently characterized as "lumbosacral strain with sciatica" and multiple VA examiners have concluded that he has sciatica as the result of his service-connected lumbar spine disability.  The opinions of the August 2008 spinal disorders examiner and the November 2008 spinal/sciatica review examiner both reflect that the only manifestation of sciatica is pain and radiating pain.  The August 2008 examiner explained that the Veteran's sciatica is "discomfort in the buttock with pain radiating down legs" due to the degenerative changes in his lumbosacral spine.  The Board points out that, as specified the General Rating Formula, the rating criteria apply "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching." 38 C.F.R. § 4.71a.

The April 2017 VA examination report reflects that the Veteran has right lower extremity radicular pain (sciatica) from the right buttock down the posterior thigh and stopping at the calf which is associated with constant pain, numbness, and tingling.  Under DC 8520, the rating for mild impairment of the sciatic nerve is 10 percent, the same amount for which the Veteran is already in receipt. 

VA's Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, § G(4)) defines 'mild' incomplete paralysis as demonstrating subjective symptoms or diminished sensation; 'moderate' incomplete paralysis as featuring the absence of sensation confirmed by objective findings; and 'severe' incomplete paralysis as featuring more than sensory findings (such as atrophy, weakness, and diminished reflexes).  The Board notes that the VA Adjudication Procedures Manual M21-1 is not binding upon the Board.  The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues."  38 C.F.R. § 19.5; see also 38 U.S.C.A. § 7104(c).  However, this does not prevent the manual, and the definitions contained therein, from serving as a benchmark when evaluating the degree of severity of neurological impairment.

Based on the foregoing, the Board finds that the Veteran's right leg symptoms are reflective of no more than mild incomplete paralysis.  

The Board is mindful that the Veteran has complained not only of pain radiating down his extremities, but also of some tingling in his feet, and that slightly decreased (4/5) motor function, as well as some sensory disturbance, has been noted in the lower left extremity.  However, those left-sided symptoms have not been attributed to the Veteran's lumbar spine disability.  Indeed, the February 2009 VA nerve examiner attributed motor and sensory impairment of the left lower extremity to a traumatic injury unrelated to the service-connected back disability.  Moreover, the 2017 examiner found that left lower extremity was not affected by radiculopathy. 

Finally the Board notes that the Veteran evidence is against a finding of bowel, bladder, or erectile dysfunction associated with his spine disability.

In sum, the Board finds that an increased rating for the spine to include radiculopathy is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, and applied it where warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other Consideration

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board is mindful of the Veteran's restrictions noted above due to his back and knee disabilities.  However, the Veteran's work experience is in a "white-collar" or office type setting.  In addition, he works independently, which would allow him to get up from his desk or adjust his back and/or knees when he wishes.  As noted in the 2013 VA examination report, the Veteran stopped working approximately six months in part due to his nonservice-connected newly diagnosed diabetes.  The examiner found that the Veteran's knees would not prevent him from working in his chosen field of an insurance agent as this was primarily a sedentary job.

In 2009, the Veteran filed a claim for a TDIU and stated that he had been self-employed as an insurance agent until 2007 and had been unable to obtain employment since then.  He also reported that he had last worked full time in 2006.  The Veteran has also asserted that he lost significant amount of time from work due to illness.  (See December 2008 statement)  The record reflects that the Veteran has some level of college in Business Administration.

The Veteran testified at the 2016 Board hearing that he worked as an independent contractor as an insurance broker but basically does not have any income.  The Board finds that the Veteran's description of his income is less than credible given the record as a whole.  

A February 2010 VA record reflects that the Veteran has been working for himself as an insurance broker and can make up to $1,000 a day, often working in "spurts of time".  The Board finds, therefore, that the Veteran's employment is more than marginal.  A May 2010 VA record reflects that the Veteran's financial situation had improved, that he had been more focused on his work and that he had been "closing more deals".  A June 2011 VA record reflects that the Veteran was still working but felt depressed, fatigued, and unmotivated to work as much as he had in the past.  A December 2011 VA record reflects that the Veteran stated positively about his job and noted that his income and client base had increased.   A February 2012 VA record reflects that the Veteran had a new work website about which he was enthusiastic.  A June 2012 VA clinical record reflects that the Veteran works as an insurance broker in his own company and feels "very successful." A July 2013 record reflects that the Veteran had been doing contract work but had been recently terminated due to financial/tax/lien reasons.  Subsequent records reflect that the Veteran was again working as an insurance broker/healthcare consultant and that he planned to retire in approximately 2017 when he was eligible for Social Security Administration (SSA) benefits based on age.  It was noted that he was financially comfortable with his income until then (e.g. See November 2013 and July 2015 VA records.)  

The evidence does not suggest that the Veteran's employment is less than substantial gainful employment or that his service connected back and right knee disabilities preclude substantial gainful employment.  Thus, entitlement to a TDIU rating based on the issues on appeal is not warranted. 


ORDER

A separate 10 percent rating for symptomatic residuals of 1999 right knee meniscectomy is granted; entitlement to an increased rating for right knee disability (Osgood-Schlatters Disease with chondromalacia patella), currently evaluated as 10 percent disabling under 5099-5257, is otherwise denied. 

Entitlement to an increased rating for lumbosacral strain with sciatica, currently evaluated as 10 percent disabling, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


